Allen, J.
(dissenting): Under the fourth paragraph of the will, *700did the devisee Waldo Otho Weaver receive a fee' simple or a life estate in the land therein described? This is the question to be determined.
To ascertain the intention of the testator, the will must be read as an entirety in the light of the circumstances of its formulation.
The will was executed in 1920 and the testator died in 1931. In 1920 the testator had a wife and three living children — a daughter and two sons. The son Waldo was thirty years of age and had three children; the daughter Cora had three children, and the son Glen was eleven years of age.
The testator owned a large amount of real and personal property. The inventory shows the following:
Estate Disposition
“Real property ...................................... 839,865.00
Personal property.................................... 45,808.00
Total ............................................. 885,673.00
Appraisal
Legacy to daughter Cora........................................ 815,000.00
Legacy to son Waldo............................................ 3,000.00
Real estate to Waldo and Glen.................................. 20,112.00
Balance of estate, both personal and real, to widow................ 47,561.75
Total ....................................................... 885,673.00”
The widow testified as to the land owned by the testator: “Concerning the land he gave to Waldo and Glen, she testified she did not think it was equal to half the land he had."
In paragraph four the land devised to Waldo was (about) 350 acres, and in paragraph five the land devised to Glen was stated as “456 acres in all.” It would appear, then, that the testator owned about 1,600 acres of land worth $39,865, and personal property worth $45,808.
The testator made provision for his wife and children as follows:
By the second clause of his will he gave $15,000 to his daughter Cora, and by the third clause $3,000 to Waldo.
The devise of land to his son Waldo is in the fourth clause set out in the majority opinion.
The remaining portion of the will is important. Clauses five to ten inclusive provide:
“Fifth, I will, give and devise my son Glen Herald Weaver (description), and being about 456 acres in all, and not to be sold or mortgaged by my son or his guai'dian during the lifetime of my son Glen Herald Weaver.
“Sixth, I will, devise and give to my wife, so long as she shall remain my *701widow, Louisa Weaver, all oj the rest and residue of my land and interest in land and real estate not herein before willed and devised, where ever situated, that I may die seized of owned or be entitled to, but in the event that my said wife Louisa Weaver, shall remarry after my death, then all real estate herein devised to her shall upon the marriage of my widow Louisa Weaver, I give, will and devise all of said real estate and interest in real estate, share and share alike to my sons Waldo Otho Weaver, and Glen Herald Weaver. (Italics inserted.)
“Seventh, I will, give and bequeath so long as my widow Louisa Weaver shall remain my widow after my death, all promissory notes, all real estate mortgages, all personal property mortgages, all bonds and securities, all corporation stocks, all interests and stocks and all claims and accounts, that I own or may be entitled to at the time of my death, to be the property of my wife Louisa Weaver with full right to enjoy the same so long as she remains my widow, but upon the remarriage of my wife Louisa Weaver, then and in that event, I will, give and bequeath all of the moneys, promissory notes, mortgages, bonds, stocks and interests that I may have and claim and accounts and moneys due me as aforesaid given to my wife under this will upon the remarriage of my wife, to my two sons Waldo Otho Weaver, and Glen Herald Weaver, share and share alike.
“Eighth, I will, devise and give, all of the real estate, herein before devised, willed and given, Glen Herald Weaver, to my wife Louisa Weaver, upon the death of my son Glen Herald Weaver, dying without issue of his body, to be the property of my wife Louisa Weaver, during her life time, if she shall remain unmarried, but in the event of the death of my son Glen Herald Weaver without issue and in the event that my wife Louisa Weaver, should remarry, then upon her remarriage and in that event, all of the real estate inherited by my said wife, devised herein to my said son Glen Herald Weaver, I devise and bequeath and give to my son Waldo Otho Weaver.
“Ninth, I do appoint, and constitute my wife Louisa Weaver, guardian of the person and estate of my minor son Glen Herald Weaver, during his minority.
“Tenth, I do appoint, and constitute my wife Louisa Weaver and my son Waldo Otho Weaver, executors of this my last will and testament.”
I think the fourth paragraph of the will created a fee simple estate in the land therein described in the son Waldo.
1. Our statute G. S. 1939 Supp. 59-614 provides:
“Every devise of real estate' shall pass all the estate of the testator therein, unless it clearly appears by the will that he intended a less estate to pass.”
This statute certainly raises a presumption that an estate in fee simple was created. The language in paragraph four is apt and appropriate to create a fee simple estate and it cannot be contended that “it clearly appears the testator intended a less estate to pass to the devisee.”
2. Ordinarily testators make equal distribution among their *702children. Hence, the rule is that a construction which results in, or tends toward equality between beneficiaries will be preferred. (69 C. J., p. 102.)
In the will before us the daughter received $15,000 in cash — the real estate devised to the two-sons was appraised at $20,112. We may. safely assume the land devised to Waldo in paragraph four was of the value of $10,000. No reason is apparent why he should have been cut off with a mere life estate in the land. No motive is sug- ■ gested why the testator would reduce his portion to a pittance. On the contrary, he was named as one of the executors and evidently enjoyed the trust and confidence of his father. Moreover, the fact that in other paragraphs in the will, Waldo was given contingent interests is proof that he was in high' favor with the testator. His sister Cora, received $15,000 in cash and his brother received real estate of the value of $10,000. With what show of reason, then, can it be suggested that the eldest son — the one chosen as joint executor —was to have a mere life estate in property of the value of $10,000 out of an estate appraised at more than $85,000? It is probable the value of the land given Waldo was much less than the land devised to Glen, and the legacy of $3,000 was intended to equalize the gifts. This is an additional proof that Waldo was to receive the absolute title to the land in clause four.
3. Waldo had three children. Having given real and personal property to the widow of the value of $47,561.75, was it the intention of the testator to give a life estate to Waldo in paragraph four with a remainder to the widow?
The normal testator might, indeed, have limited a life estate to Waldo with a remainder to Waldo’s three children, but having made generous provision for his wife, it seems improbable that he would give the remainder to the widow rather than to Waldo’s" children.
4. Under paragraph six, if the widow should remarry, the lands devised therein to her are to pass to the two sons. Did the testator take away.from Waldo the ultimate fee in the land described in paragraph four and by paragraph six direct that one-half would be returned to him if the widow should remarry?
5. That it was the intention to give the son Waldo a mere life' estate with a remainder to the widow appears improbable when we examine the provisions of paragraphs 6, 7 and 8.
In paragraph six, the testator devised to his widow “all of the rest *703and residue of my land and interest in land and real estate not herein before willed and devised, where ever situated, that I may die seized of owned or be entitled to, . . .”
In paragraphs 4 and 5 the testator devised to his sons Waldo and Glen about 800 acres of land. The widow testified that the land devised to the two sons “was not equal to half the land he had.” The language above quoted from paragraph six therefore directly referred to all his land not devised to Waldo and Glen under paragraphs 4 and 5. While the language was broad enough to include any other land the testator might acquire before his death, it expressly excluded the land “herein before willed and devised.”
6. It is submitted that the clause in paragraph four “said two or three acres enclosed by hedge” means no more or less' than that the two acres excepted from the southeast quarter of the northeast quarter of section 33 was enclosed by a hedge.
The clause in restraint of' alienation was in common form. The phrase “during his life time” could be eliminated without changing the meaning in any way.
In Gray “Restraints on Alienation,” p. 279, it is said:
“Any provision restraining the alienation, voluntary or involuntary, of an estate in fee simple or an absolute interest in chattels real or personal, whether legal or equitable, is void.”
The restraint in paragraph four was against voluntary alienation. There was no attempted restraint upon involuntary alienation. As the appellants claim under the deed in bankruptcy — an involuntary alienation — we are not called upon to determine the nature or extent of the voluntary restraint attempted.
7. In the majority opinion the court states the general rule that the intention of the testator is to be ascertained from a consideration of all the pertinent terms of the will. I have set forth above some of the factors that should be considered in the construction of the will. I respectfully submit these factors are material and that they were ignored in the majority opinion.
From the best consideration I can give to the matter in the brief time available, the majority opinion has achieved two results: (1) it has fixed the destination of the property involved in a manner never dreamed of by the testator, and (2) it has enabled the bankrupt to escape the payment of his debts.